Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torashima (US 2014/0313861 A1), and further in view of Panchawagh (US 2017/0110504 A1).
Regarding claims 1 and 13, Torashima teaches an ultrasound device, comprising:
an array of ultrasonic transducers [0004 CMUT…ultrasonic waves] including a plurality of ultrasonic transducers [0005 plurality of cells] having respective sealed cavities between a substrate and a membrane [0023 The etching hole 5 is sealed by a sealing unit 6. The gaps 3 in the 
an array of access holes having a second array area smaller than the first array area and disposed within the first array area or within an out-of-plane projection of the first array area [fig. 2 shows two etch holes within the cell group #35], the array of access holes having a plurality of access holes extending through the membrane [0023 etch holes connect to etching channel #4] and configured to provide access (alternatively: claim 13 control a pressure) [0024 etch hole can be sealed under vacuum to increase transducer efficiency/sensitivity] to at least some sealed cavities of the respective sealed cavities [0027 In addition, it is desirable that the etching hole and the sealing unit be disposed inside the envelope curve of the cell group.].

    PNG
    media_image1.png
    476
    531
    media_image1.png
    Greyscale

Torashima shows unlabeled etch channels connected to etch holes [fig. 2] but does not explicitly show (e.g., a side view is preferred for this feature) … and yet Panchawagh shows wherein a first access hole of the plurality of access holes comprises an in-plane portion and a substantially perpendicular portion [fig. 10a shows top view of etch via and etch channel; 0102 describes fig. 12b which shows side view of cavity which includes a protruding etch channel region with via that serves an an electrical conductor as well as a seal for cavity; 0119 encapsulation layer may serve to seal and maintain a vacuum or other preferred pressure level within the PMUT cavity 1412a].
It would have been obvious to implement the etch channels and etch holes as taught by Torashima, with the vertical etch holes and horizontal etch channels as explicitly shown by 
Regarding claim 2, Torashima as modified by Panchawagh teaches the ultrasound device of claim 1, wherein the substrate is bonded with an integrated circuit substrate comprising integrated circuitry [fig. 12a shows MOS switches and connective traces below cavity along with substrate for touch detection].
Regarding claim 3, Torashima as modified by Panchawagh teaches the ultrasound device of claim 1, wherein the substrate comprises integrated circuitry [fig. 12a; abstract micromechanical ultrasonic transducer and sensor circuit].
Regarding claim 4, Torashima also teaches the ultrasound device of claim 1, wherein the access hole is sealed at one end [0042 sealing unit that seals the etching hole].
Regarding claims 5 and 18, Torashima as modified by Panchawagh teaches the ultrasound device of claim 4, wherein the access hole is sealed at the one end with a metal [0102 metal layer…deposited that fills the via hole].
Regarding claim 6, Torashima teaches the ultrasound device of claim 4, wherein the access hole is substantially free of solid material [0043 etching hole is formed and then sealed, understood that a hole is free of material].
Regarding claim 7, Torashima teaches the ultrasound device of claim 4, wherein the access hole comprises a void [0043 etching hole].
Regarding claim 8, Torashima teaches the ultrasound device of claim 7, wherein the void is filled with a gas [0039 etching liquid or etching gas].
Regarding claim 9, Torashima as modified by Panchawagh teaches the ultrasound device of claim 1, wherein the access hole projects substantially perpendicular to a long axis of the sealed cavity [fig. 12b shows protruding region which interfaces dual use via with cavity].
Regarding claim 10, Torashima as modified by Panchawagh teaches the ultrasound device of claim 1, wherein the access hole comprises a turn [fig. 12b shows protruding region which interfaces dual use via with cavity along with a right angle turn].
Regarding claims 11 and 17, Torashima as modified by Panchawagh teaches the ultrasound device of claim 10, wherein the access hole comprises a 90-degree turn [fig. 12b shows protruding region which interfaces dual use via with cavity along with a right angle turn].
Regarding claim 12, Torashima as modified by Panchawagh teaches the ultrasound device of claim 1, wherein the access hole comprises a bend [fig. 12b shows protruding region which interfaces dual use via with cavity along with a right angle turn].
Regarding claim 15, Torashima also teaches the micromachined ultrasonic transducer of claim 13, wherein the substantially perpendicular portion is thinner than the in-plane portion [fig. 2 shows etch holes with surrounding etch channels which are thicker than hole diameter].
Regarding claim 16, Torashima also teaches the micromachined ultrasonic transducer of claim 13, wherein the pressure port is part of a channel interconnecting two cavities including the sealed cavity [fig. 2 shows etch holes serving three (or four) cavities each by way of branching channels].
Regarding claim 19, Torashima also teaches the micromachined ultrasonic transducer of claim 13, wherein the micromachined ultrasonic transducer comprises at least one of a capacitive micromachined ultrasonic transducer and a piezoelectric micromachined ultrasonic transducer [0004 discusses CMUT transducers as substitutes for piezoelectric element].
Regarding claim 20, Torashima also teaches the micromachined ultrasonic transducer of claim 13, wherein the micromachined ultrasonic transducer is disposed in a handheld ultrasound probe [0047 transducer disposed in a probe].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adelegan (J. Micro. Systems, 2021) fig. 6(a)-(b) showing etch hole positions in cell to cell connections.

    PNG
    media_image2.png
    494
    485
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645